Citation Nr: 0837710	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  04-20 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a claimed low back 
disorder.

2.  Entitlement to service connection for a claimed right 
ankle disorder.

3.  Entitlement to service connection for a claimed left knee 
disorder.

4.  Entitlement to service connection for a claimed left 
shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
November 1976 with additional service in the National Guard. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision issued by 
the RO.

Following the veteran's testimony before the undersigned 
Veterans Law Judge (VLJ) in a hearing at the RO in February 
2007, the Board remanded the issues on appeal back to the RO 
in August 2007 for further development of the record.


FINDING OF FACT

The veteran currently is not shown to have acquired low back, 
right ankle, left knee and left shoulder disorders due to an 
event or incident of his period of active service.   
Arthritis of the lumbar spine and left shoulder were not 
shown in service or until years thereafter.


CONCLUSION OF LAW

The veteran is not shown to have low back, right ankle, left 
knee and left shoulder disorders that were incurred in or 
aggravated by service.  Arthritis of the low back and left 
shoulder was not incurred in or aggravated by service and may 
not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his claimed disorders.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims.  The RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth previously 
in Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases.  The Mayfield line of 
decisions instructs that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  VCAA 
notification does not require a preadjudicatory analysis of 
the evidence, or any inadequacies thereof, already contained 
in the record.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).

Here, the VCAA letters were issued both prior and subsequent 
to the appealed March 2003 rating decision.  However, the RO 
readjudicated the issues on appeal, most recently in a March 
2008 Supplemental Statement of the Case (SSOC).

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In the September 2007 letter 
the RO notified the veteran of the evidence necessary to 
establish both disability ratings and effective dates in 
compliance with these requirements.  Id.  Regardless, with 
service connection cases, no disability rating or effective 
date is assigned when service connection is denied.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Certain chronic disabilities, including arthritis, may be 
presumed to have been incurred in service where shown to a 
compensable degree within 1 year following separation from 
qualifying service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

During service, the veteran was seen for complaints of back, 
foot and right ankle pain on several occasions.  In October 
1974, he complained of a painful twisted right ankle.  He had 
noted moderate swelling and decreased range of motion.  A 
subsequent record noted the veteran was convalescing from an 
ankle sprain.  He had minimal instability and swelling and 
the cast was cut off.  The veteran was scheduled to return to 
full duty in 3 days.  The veteran was also seen for 
complaints of low back pain on several occasions including 
January 1975, May 1975, June 1975 and October 1975.   Despite 
these symptoms, the veteran's October 1976 active duty 
separation examination contained no notations indicating 
complaints or symptoms pertaining to any musculoskeletal 
defects.  

Further, a medical record from his National Guard service 
reported a history of right ankle fracture; however, the 
record indicated there was "no sequelae."  Other National 
Guard records show that in February 1987 he injured his left 
arm while parachuting, when his weapon jammed into the arm.  
On examination he had full range of left shoulder and elbow 
motion and x-ray revealed no fracture.  In October 1989, 
during ranger examination, he reported that he was in good 
health, denying disorders of the shoulders, recurrent back 
pain and knee disability.  

Subsequent to service, submitted VA and private treatment 
records tend to document the veteran's history of treatment 
for his claimed disorders in recent years.  During a June 
1993 VA examination, objective examination results revealed 
chronic lumbar strain and history of ankle sprains, 
bilaterally.  Corresponding x-rays showed normal lumbar 
spine, right ankle and left shoulder.

Private treatment records reflect that the veteran was 
referred in January 1998 for evaluation of the back and neck 
after being involved in a motor vehicle accident.  It was 
noted by the examiner that he had a previous history of 
bilateral knee and low back problems related to the military 
but "never had any workup and no therapy for these 
injuries.:  It was also stated that the veteran was self 
employed, doing a lot of lifting and bending.

In a May 1998 private treatment record the veteran complained 
of neck and low back discomfort.  Most of the severe pain was 
in his low back.  He described the pain as feeling like a 
pinched nerve.  He was diagnosed with post-traumatic cervical 
and lumbar radicular syndrome and bilateral shoulder strain.  
He was scheduled for physical therapy and restricted from 
returning to work until further notice.

In a June 1998 VA treatment record, the veteran's chief 
complaint was of back pain.  He reportedly sustained multiple 
falls while serving in the airborne unit.  He also described 
being involved in a recent motor vehicle accident.  On 
examination, the lumbar lordosis was maintained; however, 
range of motion was hampered by discomfort arising from the 
facet areas at L4-L5 and L5-S1.  Key muscle groups around 
both ankles and knees were normal.

Of record are June 1968 and December 1999 statements from 
J.K., a private chiropractor, who attributed a variety of 
complaints and disorders raised by the veteran, including 
back problems, to his 1998 motor vehicle accident, with no 
mention of military service.

In July 2001 statement, the private physician explained that 
he had been treating the veteran for chronic cervical and 
lumbar spine disorders.  The examiner noted that MRI results 
revealed that the veteran had degenerative disc disease 
predominately at L4-S1 and Facet arthropathy at multiple 
levels but no report indicative of frank disc herniation.  
The examiner observed that the veteran had a history of motor 
vehicle accident; however, commented that the complaints of 
back pain predated the accident.  The examiner opined that 
the veteran's ongoing problem was a direct consequence of his 
service-related injury to his spine.  The physician commented 
that the very nature of the veteran's activities in the 
service predisposed him toward shock, repetitive trauma to 
the spine and that he was at increased risk for ongoing 
problems involving his neck and back.

In an August 2003 record, the private chiropractor noted that 
the veteran had completed 100-150 jumps as a paratrooper.  
The veteran's low back pain was localized in the L4-S1 area 
with periodic radiation into the left leg.  The veteran's 
left shoulder had been reportedly taken out of socket 4 times 
during combat night jumps.  As a result, the veteran had 
decreased range of motion in the shoulder with pain during 
activity only.  The veteran had left knee pain also and could 
not squat or kneel.  His knee was reportedly traumatized from 
carrying rucksacks and stopping to "take a knee."  Finally, 
the veteran sprained his right ankle during basic training 
and was hospitalized for two weeks.  The continued trauma 
from jumping and running on it created the chronic pain in 
the right ankle.

The veteran was diagnosed with lumbar degenerative disc 
disease, left shoulder degenerative joint disease, 
degenerative osteoarthritis of the left knee and degenerative 
osteoarthritis of the right ankle.  The chiropractor 
indicated that the service medical records had been reviewed 
and based upon the injuries recorded all of the veteran's 
chronic degenerative injuries are stemming from time served 
in the armed forces.  The chiropractor commented that the 
veteran's time served as a paratrooper and for combat 
training missions were directly related to the degenerative 
disc disease and degenerative joint disease he was battling 
on a daily basis.  The chiropractor explained but for his 
time in the service, the veteran would not have his current 
daily pain.  She did not explain the discrepancy between this 
opinion and those offered earlier.  

In December 2003, the private physician indicated he had 
treated the veteran since March 2001.  The physician reviewed 
certain service treatment records and opined that the 
veteran's current neck, back and knee conditions were the 
direct result of his service activities and were responsible 
for his current difficulties in trying to perform his normal 
vocational and avocational activities.

In a January 2004 statement, the private physician explained 
that the veteran had a history of multiple parachute jumps 
without question resulted in major impact compression trauma 
to his musculoskeletal support system from ankles, knees, 
hips, back and shoulders.  The physician opined that the 
veteran's current complaints, though colored by more recent 
trauma via motor vehicle accidents, were primarily due to 
trauma sustained in his service activity.  The physician 
stated "this is a matter that I cannot prove objectively or 
scientifically."  However, based on the veteran's character 
he believed this to be true. 

In March 2004, the veteran received a VA examination to 
address his claimed disorders.  The examiner noted the 
history of the veteran's service and the claimed disorders 
related thereto.  The veteran complained that his right ankle 
swelled at least once per week and he had pain in the ankle.  
He stated there was no record of continuity of treatment 
because his doctor had retired in 1991.  On examination, the 
conformity and shape of the ankle was normal and there was no 
swelling.  He had some discomfort when the ankle was 
inverted.  X-rays showed suboptimal positioning but no 
significant abnormality.  The veteran was diagnosed with 
history of remote sprain to the ankle.

The veteran reported that his left knee was injured in 
landing on jumps.  He also claimed to have injured the knee 
going down inclines when loaded with a rucksack.  He 
acknowledged the service records did not contain notation of 
knee complaints.  He complained that he could not squat on 
his left knee.  He also noted a burning in the popliteal area 
at times.  On examination, there was normal alignment and 
good muscle development.  The knee moved 0-130 degrees and 
the collateral and cruciate ligaments and patella were 
stable.  McMurray's sign was not identified, the knee was not 
swollen and movement did not appear painful.  Previous X-rays 
showed no abnormality.  The examiner commented that a more 
specific diagnosis could not be made because there were no 
supportable findings.

He reported that he injured his left shoulder doing parachute 
jumps in service.  He claimed to have dislocated the shoulder 
on at least 4 occasions.  He complained that it hurt to lift 
the shoulder above 90 degrees and he could not rotate it 
without pain.  He acknowledged there was no continuity of 
symptoms associated with his claimed shoulder disorder.  On 
examination, the shoulder was not swollen.  There was some 
limitation of motion and movement about the shoulder was 
painful.  There was not any specific weakness involving the 
musculature and specifically no weakness of the rotator cuff.  
Previous x-rays were normal.  The veteran was diagnosed with 
restricted left shoulder motion of unknown etiology.

The veteran reported his low back pain began as a result of 
the jumping in service.  Since that time he complained of a 
constant pain that prevented him from working.  He described 
the intensity of the pain as 6 out of 10.  Muscle relaxants, 
Vicodin and injections offered some pain relief.  The veteran 
admitted there was not an established record of continuity of 
treatment since service.  X-rays showed tiny osteophytes at 
L3-4 but no other abnormality.  A 1998 MRI showed 
degenerative disc disease.

Since service the veteran worked as an auto mechanic and 
carpenter.  The veteran was also involved in a series of car 
accidents (3) in 1998, 1999 and 2000.  Objective examination 
of the back showed the veteran stood without abnormal 
curvatures.  He had demonstrated limitations in ranges of 
motion.  Knee and ankle jerks were symmetrical and active, he 
could heel and toe walk and he had straight-leg raising to 70 
degrees bilaterally without pain.  The veteran was diagnosed 
with low back injury.  The injury was thought to involve just 
the soft tissue and not the osseous structures.

The examiner recapped there were no findings to make a 
specific diagnosis regarding the knee, there was no reason 
for the ankle seeming to lock in dorsiflexion and there was 
no proof that the veteran dislocated his shoulder or reason 
for the reduced motion.  The examiner noted that there had 
been no continuity proven between the veteran's current 
condition and the incidents that he described occurring in 
the service.  The examiner also noted that not all of the 
incidents were confirmed by the service records.  The 
examiner observed that the veteran worked as a carpenter and 
auto mechanic for some 25 years and both jobs involved stress 
on the back, knee, ankle and shoulder.  The examiner opined 
that it was likely that the veteran's service injuries were 
not the principal or more important factors affecting the 
claimed disorders.  The examiner further stated that the 
automobile accidents were not entirely to blame either; 
however, his post service work as mechanic and carpenter were 
probably just as important or more important affecting 
factors.  However, the examiner did comment that the fact 
that injuries and soft tissue trauma occurs with jumping in 
parachutes could not be totally discounted.

In February 2008, the veteran received another VA examination 
to address his claimed disorders.  The veteran reported that 
he had intermittent low back pain symptoms ever since 
straining his back during combat parachute training jumps in 
1975.  He reported that he reinjured his back in three 
separate motor vehicle collisions in 1998, 1999 and 2000.  
Over the last year he complained of a daily mechanical low 
back pain with an intensity level of 4 out of 8.  The pain 
was localized in the transverse band across the lower lumbar 
region sometimes radiating into the bilateral buttocks.  He 
complained of flare-up of pain symptoms, intensity level of 
6-7 out of 10, usually most mornings following strenuous 
physical activities.  However, the pain resolved within a few 
hours.  He complained of bilateral paresthesias and 
dysthesias in a vaguely S1 radicular pattern.  He denied 
having physician prescribed bed rest for the back disorder in 
the last year.

With regards to his left shoulder, he reported sustaining 
multiple spontaneous anterior shoulder dislocations 
associated with parachute training jumps while on active 
duty.  He reportedly last injured his shoulder during reserve 
training in the late 1980's.  He complained of a daily 
mechanical left shoulder pain with an intensity level of 2 
out of 10.  He experienced flare-ups of pain, intensity level 
of 8 out of 10, usually associated with overhead reaching or 
other overhead activities.  The pain usually lasted about 4-5 
minutes.

The veteran also reported having intermittent chronic global 
mechanical left knee pain symptoms since 1975.  He attributed 
this pain to parachute jumping, long marches carrying 
rucksacks and other military activities.  He denied having 
any surgical intervention for the disorder and claimed that 
the disorder had been treated conservatively over the years.  
He reported that he experienced daily knee pain of an 
intensity level of 4-6 out of 10.  He experienced flare-ups 
of pain, intensity level of 10 out of 10, usually following 
torsional activities.  The pain usually lasted a few minutes.  
He denied any episodes of left knee effusion; however, he 
stated his left knee locked and gave way frequently.

Concerning the right ankle, he reported that he sprained his 
ankle during basic training.  He denied any fractures or 
invasive treatment.  He thought it had been casted at least 
once.  He reported throughout the remainder of his military 
career he twisted his right ankle on multiple occasions.  He 
reportedly had only received conservative treatment through 
the years for his ankle disorder.  He experienced daily 
mechanical ankle pain of an intensity level of 4-6 out of 10.  
He complained of flare-ups of pain, intensity level 8-10 out 
of 10, usually following re-spraining the ankle; however, the 
pain only lasted for a few minutes.  He complained of 
intermittent episodes of right ankle effusion over the years.  
He reported that his ankle was chronically unstable and he 
had to be very careful when he walked to avoid twisting his 
ankle and re-spraining it again.

He did not use any orthopedic assistive devices for his 
claimed disorders.  Vicodin and Naproxen were beneficial in 
pain relief.  He reported that he had not worked since 2000; 
however, since separating from service he had over 100 
different jobs.  He reported that he could no longer engage 
in activities which required heavy or repetitive lifting, 
bending or twisting at the waist.  Further, he could no 
longer engage in activities that required kneeling, 
crouching, squatting, crawling, or climbing stairs or 
ladders.  He also had difficulty with activities that 
required overhead reaching or lifting.  However, he could 
still complete strenuous household, yard, vehicle repair and 
maintenance tasks but those activities aggravated his 
musculoskeletal pain symptoms.

On objective examination, he had normal spinal curvature.  
There was tenderness of the lumbar spinous processes and 
bilateral lumbar perivertebral muscles without spasm.  There 
was no sacral iliac joint tenderness; however, there was left 
sciatic notch tenderness.  Neurologically testing was 
unremarkable.  He demonstrated limitation in ranges of motion 
with complaints of pain throughout.  However, there was no 
apparent weakness, fatigability or loss of coordination 
during or following repetitive range of motion testing.  The 
examiner commented that the loss of active range of motion 
appeared volitional and exaggerated because the veteran was 
observed to pick up a piece of paper off the floor following 
examination and he had to flex forward further than what he 
demonstrated during the exam to do so.

His left shoulder appeared normal without visible arthropathy 
or muscle wasting or atrophy.  There was no anterior or 
posterior glenohumeral capsular laxity and he had negative 
shoulder apprehension sign.  There was a mildly positive 
subacromial impingement sign; however, he had negative sulcus 
sign and drop arm test.  He had full range of motion; 
however, he complained of pain on the extremes of motion in 
each range.  There was no apparent weakness, fatigability or 
loss of coordination following repetitive use.

The left knee appeared normal without visible arthropathy, 
effusion or change in skin color or temperature.  There was 
no ligamentous laxity and McMurray's sign was negative.  He 
did have positive patellar compression test.  He had full 
range of motion; however, he complained of pain on the 
extreme of knee flexion.  There was no apparent loss of 
motion, weakness, fatigability or loss of coordination during 
or following repetitive use.

The right ankle appeared normal without visible arthropathy 
or effusion.  There was normal skin color and temperature and 
no ligamentous laxity.  The Achilles tendon was intact, 
nontender and of normal alignment.  There was 4 degrees of 
valgus angulation of the os calcis in relation to the long 
axis of the tibia present.  He had full range of motion.  
There was no apparent pain, loss of motion, weakness, 
fatigability or loss of coordination during or following 
repetitive use. 

X-rays showed mild degenerative joint disease change of L4 
with narrowed L4-5 disc.  There were no acute bony changes.  
X-rays of the left shoulder showed mild degenerative joint 
disease of the glenohumeral and AC joint developed with 
narrowing.  Also there was slight deformity of the scapula 
infraglenoid region, presumably an old remote trauma.  X-rays 
of the left knee and right ankle were normal.

The veteran was diagnosed with mild lumbar degenerative disc 
and joint disease, left shoulder subacromial impingement 
syndrome and degenerative joint disease, left knee 
chondromalacia and status post acute right ankle sprain with 
no complication or sequelae.  The examiner opined that it was 
less likely than not that the veteran's claimed disorders 
were related to his military service.  The examiner concluded 
the veteran's current disorders were more than likely related 
to chronic degenerative changes associated with aging.

In this case, as indicated above, there exists competent 
medical evidence both supporting and contradicting the 
veteran's contentions.  It is therefore the responsibility of 
the Board to weigh this evidence so as to reach a 
determination on the veteran's claim.  See Hayes v. Brown, 5 
Vet. App. 60, 69 (1993); Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992) (it is the responsibility of the Board to 
assess the credibility and weight to be given the evidence).  

Several considerations must be addressed in cases where there 
are competent but conflicting medical opinions.

First, the Board may only consider independent medical 
evidence to support its findings and may not provide its own 
medical judgment in the guise of a Board opinion.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1990).  The Board may, 
however, may favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995)

Second, the probative value of a medical opinion largely 
depends upon the extent to which such an opinion was based on 
a thorough review of a veteran's medical history, as 
contained in his claims file.  In cases where an examiner who 
has rendered a medical opinion has not had an opportunity to 
review the veteran's medical records, the medical opinion's 
probative value is substantially limited.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998) (bare conclusions without 
a factual predicate in the record are not considered 
probative); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
 

Third, the fact that an opinion is relatively speculative in 
nature also limits its probative value.  For example, an 
examiner's opinion that a current disorder "could be" 
related to, or that there "may be" some relationship with, 
symptomatology in service makes the opinion of the examiner 
too speculative in nature.  See Bostain v. West, 11 Vet. App. 
124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (a medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to 
establish a causal relationship).  See also Warren v. Brown, 
6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms 
such as "could have been" is not probative).  

Fourth, the fact that a veteran has received regular 
treatment from a physician or other doctor is certainly a 
consideration in determining the credibility of that doctor's 
opinions and conclusions.  That notwithstanding, the United 
States Court of Appeals for Veterans Claims (Court) has 
declined to adapt a "treating physician rule" under which a 
treating physician's opinion would presumptively be given 
greater weight than that of a VA examiner or another doctor.  
See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); 
Guerrieri v. Brown, 4 Vet. App. 467-471-3 (1993).    

Finally, evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in the analysis of a service connection claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Given its review of the record, the Board finds that service 
connection for the claimed disorders is simply not warranted.  
The Board notes that in a July 2001 statement, the private 
physician stated that the very nature of the veteran's 
activities in the service predisposed him to increased risk 
for ongoing problems involving his neck and back and opined 
that the veteran's ongoing problem was a direct consequence 
of his service-related injury to his spine.  However, the 
Board notes that the record does not indicate that the 
physician reviewed the veteran's service medical records or 
other post service treatment records.  In this regard, the 
Board observes that the rationale behind the physician's 
opinion is not adequately explained.  The physician appears 
to base his opinion on the history as reported by the 
veteran.  See Black v. Brown, 5 Vet. App. 177, 180 (1995) (a 
medical opinion is inadequate when it is unsupported by 
clinical evidence).

In the August 2003, December 2003 and January 2004 records, 
the private medical care providers also opined that the 
veteran's parachute jumps in service caused the current 
disorders.  In the December 2003 record, the examiner 
indicated that he had reviewed certain of the veteran's 
service medical records provided by the veteran for his 
review.  However, the examiner failed to address the post-
service findings and the intercessory motor vehicle accidents 
and the effects they had on the claimed disorders.  Further 
in the January 2004 record, the physician opined that the 
veteran's current complaints were primarily due to trauma 
sustained in his service activity; however, the physician 
also stated "this is a matter that I cannot prove 
objectively or scientifically."  See Miller v. West, 11 Vet. 
App. at 348 (1998).  Additionally, none of the records 
addressed the lack of continuity of complaints of and 
treatment for the claimed disorders following service.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).
  
By contrast, the March 2004 and February 2008 VA examinations 
were based on a thorough review of the records, both service 
records and post service records.  The Board notes that in 
the March 2004 examination, the examiner noted that there had 
been no continuity proven between the veteran's current 
condition and the incidents that he described occurring in 
the service (veteran's admission) and not all of the 
incidents were confirmed by the service records.  The 
examiner also noted the veteran's post service occupations 
involved stress on the back, knee, ankle and shoulder.  
Therefore the examiner opined that the veteran's service was 
not the principal or more important factor affecting his 
claimed disorders.

In February 2008, upon review of the records, recording the 
current findings and rendering the current diagnoses, the 
examiner opined that it was less likely than not that the 
veteran's claimed disorders were related to his military 
service.  Rather, the disorders were more than likely related 
to chronic degenerative changes associated with aging.

For these reasons, the Board finds the March 2004 and 
February 2008 VA examination reports to be of greater 
probative value.  See Owens v. Brown, 7 Vet. App. at 433 
(1995).  

Currently, the only other evidence of record supporting the 
veteran's claim is his various lay assertions.  While the 
veteran is certainly competent to report symptoms capable of 
lay observation, he has not been shown to possess the 
requisite medical training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation.  
Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Board emphasizes at this point that this decision does 
not imply that the veteran is not sincere in his beliefs.  
However, review of the record in its entirety simply does not 
establish a causal relationship between his claimed disorders 
and events or incidents of his period of service.  

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's 
claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b). Accordingly, the issues on appeal are 
denied.   


ORDER

Service connection for a claimed low back disorder is denied.

Service connection for a claimed right ankle disorder is 
denied.

Service connection for a claimed left knee disorder is 
denied.

Service connection for a claimed left shoulder disorder is 
denied.



____________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


